 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 693 
In the House of Representatives, U. S.,

September 29, 2009
 
RESOLUTION 
Honoring the life and accomplishments of Jim Johnson and extending the condolences of the House of Representatives to his family on the occasion of his death. 
 
 
Whereas the City of Philadelphia, Pennsylvania, and the NFL lost one of our greatest treasures yesterday; 
Whereas Philadelphia Eagles Defensive Coordinator Jim Johnson passed away on July 28, 2009, after a courageous battle with cancer; 
Whereas he was a veteran of 22 years as an NFL assistant; 
Whereas Johnson is regarded as one of the top defensive masterminds in NFL history; 
Whereas over the last decade, he gained a great deal of praise as the orchestrator of the renowned Eagles defense; 
Whereas his aggressive style kept Philadelphia at or near the top of the NFL in nearly every major defensive category since he joined the Eagles staff on January 22, 1999; 
Whereas from 2000–08, Johnson's units ranked second in the NFL in sacks (390), 3rd down efficiency (34.0 percent) and red zone touchdown percentage (43.9 percent), and fourth in fewest points allowed (17.7 per game); 
Whereas during his 10-year tenure in Philadelphia, the Eagles earned 7 playoff berths, 5 trips to the NFC Championship game, and 1 Super Bowl appearance (following the 2004 season); 
Whereas as the Eagles' defensive chief, Johnson's defense has produced 26 Pro Bowl selections, including Brian Dawkins (7), Troy Vincent (5), Jeremiah Trotter (4), Hugh Douglas (3), Lito Sheppard (2), Asante Samuel (1), Trent Cole (1), Michael Lewis (1), Corey Simon (1), and Bobby Taylor (1); 
Whereas Head Coach Andy Reid correctly stated that He (Johnson) really represented everything this city (Philadelphia) is all about, with his toughness and grit, That's the way he fought this cancer; 
Whereas 4 of his defensive assistants have gone on to successful careers with other NFL franchises, including Steve Spagnuolo (head coach of the St. Louis Rams), John Harbaugh (head coach of the Baltimore Ravens), Ron Rivera (defensive coordinator of the San Diego Chargers), and Leslie Frazier (defensive coordinator of the Minnesota Vikings); 
Whereas prior to his tenure in Philadelphia, Johnson served as the linebackers coach with Seattle in 1998; 
Whereas that year, Johnson helped the Seahawks register 10 touchdowns on defense, including 8 interceptions returned for scores, second-most in NFL history; 
Whereas he arrived in Seattle after a 4-year stint in Indianapolis, spending the last 2 years as defensive coordinator; 
Whereas while with the Colts, Johnson helped them secure a berth in the AFC Championship game at Pittsburgh in 1995; 
Whereas Johnson spent 8 seasons with the Arizona Cardinals (1986–93); 
Whereas after overseeing the Cardinals defensive line for 4 seasons, Johnson excelled as their secondary coach, helping Aeneas Williams become the first rookie cornerback to lead the league in interceptions (6) since 1981; 
Whereas Johnson began his coaching career as head coach at Missouri Southern (1967–68), before serving 4-year tenures at Drake and Indiana; 
Whereas from 1977–83, Johnson served as defensive coordinator and assistant head coach at Notre Dame, a stint that included a national championship in 1977; 
Whereas an all-conference quarterback himself at Missouri, Johnson went on to spend 2 seasons with Buffalo as a tight end (1963–64); 
Whereas a native of Maywood, Illinois, Johnson earned a bachelor's degree in education and a master's degree in physical education from Missouri; and 
Whereas Johnson is survived by his wife, Vicky, 2 children, Scott and Michelle, and 4 grandchildren, Katie, Justin, Brandon, and Jax: Now, therefore, be it  
 
That the House of Representatives honors Jim Johnson and extends condolences to his family on the occasion of his death. 
 
Lorraine C. Miller,Clerk.
